UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7660


THOMAS EVERETTE, JR.,

                Plaintiff - Appellant,

          v.

REGINA W. PEELE; CREDITED SOLUTIONS; KIM D. SAUNDER; HAROLD
G. SELLARS; MECHANICS AND FARMERS BANKS; THOMAS W. KING; THE
LAW OFFICE OF THOMAS W. KING; W. DUDLEY WHITLEY, III; SCOTT
A. MCKELLAR; DAVID W. GREEN; BATTLE, WINSLOW, SCOTT AND
WILEY P.A.; LAWYER MUTUAL; CRYSTAL BROWN; URSULA SHORT;
CAROL A. WHITE; EDGECOMBE COUNTY CLERK OF COURT; DENNIS A.
COLEY; BRIAN T. COREY; IVORY JOHNSON; JAMES I. KNIGHT;
EDGECOMBE COUNTY SHERIFF OFFICE; EDGECOMBE COUNTY ANIMAL;
EDGECOMBE COUNTY; JANET WATSON; WATSON PROPERTY CORPORATION;
B. C. EASON, JR.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-cv-00213-BO)


Submitted:   March 17, 2015                 Decided:   March 20, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas Everette, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Thomas Everette, Jr., appeals the district court’s order

adopting the magistrate judge’s recommendation to dismiss his

civil    complaint       after     a    28        U.S.C.    § 1915    (2012)      review.

Limiting    our    review        to     the       issues     raised       in   Everette’s

objections to the magistrate judge’s report and recommendation

and his informal brief, see Wright v. Collins, 766 F.2d 841,

845–46   (4th     Cir.    1985);       4th    Cir.     R.    34(b),   we       affirm    the

district   court’s       judgment.           Everette       v.   Peele,    No.   5:14-cv-

00213-BO   (E.D.N.C.       Oct.        3,    2014).         We   dispense      with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                              2